     Case: 1:20-cv-03621 Document #: 16 Filed: 08/25/20 Page 1 of 1 PageID #:66

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Tariq Abney
                                                Plaintiff,
v.                                                             Case No.: 1:20−cv−03621
                                                               Honorable Sara L. Ellis
Board of Education of the City of Chicago
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 25, 2020:


       MINUTE entry before the Honorable Sara L. Ellis: Telephone Conference set for
8/26/2020 at 9:30 AM. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
